Exhibit 10.9

 

LOGO [g657430g57b02.jpg]

February 15, 2011

Mr. John Kaelle

Offer of Employment by Marin Software Incorporated

Dear John:

I am very pleased to confirm our offer to you of employment with Marin Software
Incorporated (the “Company”) in the position of Executive Vice President and
Chief Financial Officer. In this position you will report to me in my role as
Chief Executive Officer of the Company. Your start date shall be as you and I
mutually agree. I ask that you decide to accept our offer on or before
February 16, 2011. The terms of our offer and the benefits currently provided by
the Company are as follows:

1. Salary. Your starting salary will be at the annualized rate of $225,000 (less
normal payroll deductions and withholdings). Your base salary shall be reviewed
on an annual basis. In addition, you shall be eligible for an annual
performance-based bonus. For 2011, your on-target bonus shall be $67,500 based
on your attainment of mutually agreed business goals that we put in place by
June 30, 2011, prorated for your months of actual employment in 2011. For
bonuses in subsequent years, we shall put in place mutually agreed business
goals by March 31 of each respective year. To the extent earned, your annual
bonus will be payable in the first payroll date of the following fiscal year
provided you are continuously employed with the Company through such payment
date. For example, assuming continuous employment with the Company, your 2011
bonus to the extent earned would be payable on the first payroll date in 2012
(i.e., January 2012).

2. Benefits. In addition, you will be eligible to participate in regular health,
vision and dental insurance, 401(k), and other employee benefit plans
established by the Company for its employees from time to time. Except as
expressly provided herein, the Company reserves the right to change or otherwise
modify, in its sole discretion, the preceding terms of employment, as well as
any of the terms set forth herein at any time in the future. The Company agrees
to provide you with 20 days per year of paid time off (PTO) in addition to
regular Company holidays. The Company also reimburses 50% of monthly parking
expenses if you choose to drive to work or 50% of monthly commuting expenses if
you do not drive (bus, train or ferry expenses as the case may be). In addition,
the Company will reimburse you for the business use of your cell phone or other
similar device including data service as well as all other agreed business
expenses.

3. Confidentiality. As an employee of the Company, you will have access to
certain confidential information of the Company and you may, during the course
of your employment, develop certain information or inventions that will be the
property of the Company. To protect the interests of the Company, you will need
to sign the Company’s standard “Employee Invention Assignment and
Confidentiality Agreement” as a condition of your employment. We wish to impress
upon you that we do not want you to, and we hereby direct you not to, bring with
you any confidential or proprietary material of any former employer or to
violate any other obligations you may have to any former employer. During the
period that you render services to the Company, you agree to not engage in any
employment, business or activity that is in any way competitive with the
business or proposed business of the Company. You will not assist any other
person or organization in competing with the Company or in preparing to engage
in competition with the business or proposed business of the Company. You



--------------------------------------------------------------------------------

LOGO [g657430g57b02.jpg]

Mr. John Kaelle

February 15, 2011

Page 2 of 6

 

represent that your signing of this offer letter and the Company’s Employee
Invention Assignment and Confidentiality Agreement and your commencement of
employment with the Company will not violate any agreement currently in place
between yourself and current or past employers.

4. Severance.

If your employment by the Company is Terminated without Cause (as defined below)
you will be eligible to receive the following severance benefits (subject to the
conditions below):

(1) a severance payment in the amount equal to six (6) months of your final base
pay rate, and less applicable withholding taxes and regular deductions
(“Severance”);

(2) the post-termination exercise period for your Company stock options will be
extended from three (3) months to twelve (12) months following your termination
date; and

(3) if you are covered under the Company’s group health plan as of the
termination date and timely elect to continue your group coverage under COBRA,
the Company will reimburse you upon submission of written proof of premium
payment for up to six (6) months of the applicable COBRA premiums as COBRA is
provided in accordance with the terms of the applicable plans and the law,
beginning on the first of the month following the Company’s receipt of your
COBRA election notice and ending on the earlier of (i) the date you become
covered under another group or individual health plan, or (ii) the last day of
the six-month period described above. You will be solely responsible for making
your premium payments pursuant to COBRA in order to maintain such coverage, and
the Company shall not be responsible for making any direct payments to any
health care or insurance provider on your behalf.

Your receipt of the foregoing severance benefits is conditioned on you having
first executed, and not revoked, a non-disparagement agreement and general
release of claims in favor of the Company (in a form prescribed by the Company)
(“Release”) and the return of all Company property. The Severance will be paid
in six (6) equal monthly installments in accordance with the Company’s standard
payroll procedures, commencing on the sixtieth (60th) day following your
“separation from service,” as defined under Section 409A of the Internal Revenue
Code of 1986, as amended (the “Code”) (subject to a six-month delay if you are a
“specified employee” as defined under the Treasury Regulations under
Section 409A of the Code and such delay is required to avoid the penalty taxes
that otherwise may be imposed by Section 409A of the Code), provided the Release
is effective at such time and the first Severance installment payment shall
include all amounts accrued up to the date of the first installment payment. For
purposes of this letter, a termination of employment will be determined
consistent with the rules relating to a “separation from service” as defined in
Section 409A of the Code and the regulations thereunder (“Section 409A”). To the
extent that any provision of this letter is ambiguous as to its compliance with
Section 409A, the provision will be read in such a manner so that all payments
hereunder comply with Section 409A. Payments pursuant to this letter are
intended to constitute separate payments for purposes of Section 1.409A-2(b)(2)
of the Treasury Regulations. Except as otherwise expressly provided herein, to
the extent any expense reimbursement or the provision of any in-kind benefit
under this letter is determined to be subject to Section 409A of the Code, the
amount of any such expenses eligible for reimbursement, or the provision of any
in-kind benefit, in one calendar year shall not affect the expenses eligible for
reimbursement in any other taxable year (except for any lifetime or other
aggregate limitation applicable to medical expenses), in no



--------------------------------------------------------------------------------

LOGO [g657430g57b02.jpg]

Mr. John Kaelle

February 15, 2011

Page 3 of 6

 

event shall any expenses be reimbursed after the last day of the calendar year
following the calendar year in which you incurred such expenses, and in no event
shall any right to reimbursement or the provision of any in-kind benefit be
subject to liquidation or exchange for another benefit.

5. Options.

(a) We will recommend to the Board of Directors of the Company that you be
granted, under the Company’s 2006 Equity Incentive Plan, as amended (the
“Plan”), an option to purchase that number of shares equal to 1.0% of the
Company’s fully diluted capitalization immediately following the earlier of
(i) the closing of the Company’s next preferred stock financing (which is
anticipated to involve the offer and sale of Series E Preferred Stock of the
Company), or (ii) August 15, 2011 (the “Shares”), with an exercise price equal
to the fair market value of the Company’s Common Stock as determined by the
Board of Directors on the date of grant, which is expected to be following the
receipt of a current valuation of the Company’s Common Stock after the closing
of the above financing. The Shares subject to the option will, for so long as
you remain continuously employed by the Company, become vested according to the
following four-year schedule (subject to adjustment as described below);
(i) 25.0% of the shares will be vested as of one year from your employment start
date (the “First Vesting Date”); and (ii) thereafter at the end of each full
succeeding calendar month, 2.0833% of the total shares will become vested.

(b) Stock Option Agreements. Following approval by the Board of Directors of the
above option, the Company will provide you with a stock option agreement, which
will govern the terms of the option. Subject to approval of the Board of
Directors, the Company’s standard stock option agreement shall be amended to
provide you with certain Change of Control benefits as described below. For
avoidance of doubt, this language shall be incorporated into your stock option
agreement and is as follows:

Change of Control Benefits. In the event that, within twelve (12) months
following the closing of a Change of Control (as defined below), your continuous
status as an employee of the Company is Terminated without Cause or is
Constructively Terminated (as defined below), and conditioned on you having
first executed, and not revoked, a Release, the vesting of fifty percent
(50%) of your unvested stock options (including the Shares) shall immediately
accelerate as of the effectiveness of such termination and (2) you shall receive
the Severance in accordance with paragraph 4 above.

For purposes of this letter, a “Change of Control” means a (i) consolidation,
reorganization or merger of the Company with or into any other entity or
entities in which the holders of the Company’s outstanding shares immediately
before such consolidation, reorganization or merger do not, immediately after
such consolidation, reorganization or merger, retain stock or other ownership
interests representing a majority of the voting power of the surviving entity or
entities as a result of their shareholdings in the Company immediately before
such consolidation, reorganization or merger; or (ii) a sale of all or
substantially all of the Company’s assets that is followed by a distribution of
the proceeds to the Company’s stockholders.

For purposes of this letter, your employment by the Company or any successor
entity to the Company shall be deemed to have been “Terminated without Cause” in
the event that your employment by the Company or any such successor entity is
terminated other than by you for



--------------------------------------------------------------------------------

LOGO [g657430g57b02.jpg]

Mr. John Kaelle

February 15, 2011

Page 4 of 6

 

any reason other than any one or more of the following reasons: (i) your
continued refusal or material failure to perform your material duties reasonably
expected of you in connection with your arrangement to provide services to the
Company or any parent, subsidiary or successor entity to the Company, as
applicable, after you are given notice and a reasonable opportunity to cure (not
to exceed 15 days); (ii) unprofessional, unethical or fraudulent conduct or
conduct that materially discredits Company or any parent, subsidiary or
successor entity to the Company, as applicable, or is materially detrimental to
the reputation, character or standing of Company or any parent, subsidiary or
successor entity to the Company, as applicable; (iii) dishonest conduct with
respect to a material matter, or a deliberate attempt to do an injury to Company
or any parent, subsidiary or successor entity to the Company, as applicable;
(iv) your material breach of any material term of this letter or any other
agreement between you and the Company or any parent, subsidiary or successor
entity to the Company, as applicable; (v) a criminal act which would reflect
badly on Company or any parent, subsidiary or successor entity to the Company,
as applicable; or (vi) your death or total disability (for these purposes you
shall be deemed totally disabled if, in the judgment of a licensed physician,
you are physically or mentally incapacitated or disabled or otherwise unable to
fully discharge your duties as a service provider to the Company or any parent,
subsidiary or successor entity to the Company, as applicable, for a period of 90
consecutive days or for 90 days in any 180 calendar day period).

For purposes of this letter, your employment by the Company or any successor
entity to the Company shall be deemed to have been “Constructively Terminated”
in the event that your employment by the Company or any such successor entity is
terminated by you within 30 days of and for any one or more of the following
reasons: (a) a material reduction in your annual compensation, including base
salary and bonus, unless (i) you consent thereto in your discretion, or (ii) the
minimum annual salaries of all Company executive officers are similarly reduced;
(b) a material reduction in your responsibilities not agreed to by you; (c) the
failure by the Company or any successor entity to the Company to comply in any
material respect with any material term of this letter or (d) a requirement that
you relocate your primary workplace to an office more than 45 miles from the
Company’s current headquarters, provided, however, in the event of the
occurrence of a condition listed above constituting Constructively Terminated,
you must provide notice to the Company within ninety (90) days of the occurrence
of such condition listed above and allow the Company thirty (30) day in which to
cure such condition. Additionally, in the event the Company fails to cure the
Constructively Terminated condition within the cure period provided, you must
terminate employment with the Company within thirty (30) days of the end of the
cure period.

(c) Board Approval Required. The grant by the Company of the stock option
specified above is subject to the Board of Directors’ approval, and the
references to the recommendation for such approval is not a promise of
compensation and, prior to such approval, is not intended to create an
obligation on the part of the Company.

6. At Will Employment. While we look forward to a profitable relationship,
should you decide to accept our offer, you will be an at-will employee of the
Company, which means the employment or other relationship can be terminated by
either of us for any reason, at any time, with or without prior notice and with
or without cause. You should regard any statements or representations to the
contrary (and, indeed, any statements contradicting any provision in this
letter) as ineffective. Further, your participation in any stock option or
benefit program is not to be regarded as assuring you



--------------------------------------------------------------------------------

LOGO [g657430g57b02.jpg]

Mr. John Kaelle

February 15, 2011

Page 5 of 6

 

of continuing employment or service for any particular period of time. Any
modification or change in your at-will employment status may only occur by way
of a written employment agreement signed by you and an authorized officer of the
Company (other than you), and approved by the Company’s Board of Directors.

7. Authorization to Work. Please note that because of employer regulations
adopted in the Immigration Reform and Control Act of 1986, within three
(3) business days of starting your new position you will need to present
documentation demonstrating that you have authorization to work in the United
States.

8. Arbitration. You and the Company shall submit to mandatory and exclusive
binding arbitration of any controversy or claim arising out of, or relating to,
this letter or any breach hereof, provided, however, that the parties retain
their right to, and shall not be prohibited, limited or in any other way
restricted from, seeking or obtaining equitable relief from a court having
jurisdiction over the parties. Such arbitration shall be governed by the Federal
Arbitration Act and conducted through the American Arbitration Association in
the State of California, San Francisco County, before a single neutral
arbitrator, in accordance with the National Rules for the Resolution of
Employment Disputes of the American Arbitration Association in effect at that
time. The parties may conduct only essential discovery prior to the hearing, as
defined by the AAA arbitrator. The arbitrator shall issue a written decision
that contains the essential findings and conclusions on which the decision is
based. You shall bear only those costs of arbitration you would otherwise bear
had you brought a claim covered by this letter in court. Judgment upon the
determination or award rendered by the arbitrator may be entered in any court
having jurisdiction thereof. In addition to any other award, the arbitrator
shall award the prevailing party attorneys’ fees, costs and arbitration costs,
incurred by the prevailing party as a result of the arbitration.

9. Successors, Binding Agreement. This letter shall not automatically be
terminated by the voluntary or involuntary dissolution of the Company or by any
merger or consolidation, whether or not the Company is the surviving or
resulting corporation, or upon any transfer of all or substantially all of the
assets of the Company. In the event of any such merger, consolidation or
transfer of assets, the provisions of this letter shall bind and inure to the
benefit of the surviving or resulting corporation, or the corporation to which
such assets shall have been transferred, as the case may be; provided, however,
that the Company will require any successor to all or substantially all of the
business and/or assets of the Company, by agreement in form and substance
satisfactory to you, to expressly assume and agree to perform this letter in the
same manner and to the same extent that the Company would be required to perform
it if no such succession had taken place.

10. Miscellaneous. This letter shall be construed and enforced in accordance
with the laws of the State of California without giving effect to California’s
choice of law rules. No waiver of any term of this letter constitutes a waiver
of any other term of this letter. This letter may be amended only in writing by
an agreement specifically referencing this letter which is signed by both you
and the Company. In the event that a court or other trier of fact invalidates
one or more terms of this letter, all the other terms of this letter shall
remain valid and enforceable.



--------------------------------------------------------------------------------

LOGO [g657430g57b02.jpg]

Mr. John Kaelle

February 15, 2011

Page 6 of 6

 

11. Acceptance. If you decide to accept our offer, and I hope you will, please
sign the enclosed copy of this letter in the space indicated and return it to
me. Your signature will acknowledge that you have read and understood and agreed
to the terms and conditions of this offer letter and the attached documents, if
any. Should you have anything else that you wish to discuss, please do not
hesitate to email me or to call me at (415) 399-2585 (or my mobile at
(415) 828-1010 including any time over the weekend).

John, we look forward to your joining Marin’s leadership team.

Very truly yours,

 

/s/ Christopher Lien

    Christopher Lien, Founder and CEO      

I have read and understood this offer letter and hereby acknowledge, accept and
agree to the terms as set forth above and further acknowledge that no other
commitments were made to me as part of my employment offer except as
specifically set forth herein.

 

/s/ John Kaelle

    John Kaelle       Date signed: 2/15/11